February 6, 2012
 
U.S. Securities and Exchange Commission
100 F Street, N.E.
Washington D.C.  20549
 
Re:  Ecology Coatings, Inc.
 
Dear Ladies and Gentlemen:
 
We have read Item 4.01 of Form 8-K concerning our firm dated February 3, 2012,
of Ecology Coatings, Inc.
that we understand the Company intends to file with the U.S. Securities and
Exchange Commission on
February 6, 2012, and are in agreement with the statements contained in the
second, third and fourth
paragraphs therein.  We have no basis to agree or disagree with other statements
of the registrant contained
therein.
 
Very truly yours,
 
UHY LLP
 